 1   SAO
     WRIGHT, FINLAY & ZAK, LLP
 2   Dana Jonathon Nitz, Esq.
 3   Nevada Bar No. 0050
     7785 W. Sahara Avenue, Suite 200
 4   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 5   dnitz@wrightlegal.net
 6   Attorneys for Plaintiff, Bank of New York Mellon, F/K/A Bank Of New York, As Trustee, On
     Behalf Of The Registered Holders Of Alternative Loan Trust 2007-OA7, Mortgage Pass-Through
 7   Certificates Series 2007-OA7
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10   BANK OF NEW YORK MELLON F/K/A                Case No.: 3:16-CV-00097-MMD-WGC
     THE BANK OF NEW YORK, AS
11   TRUSTEE, ON BEHALF OF THE                    STIPULATION AND ORDER TO
12   REGISTERED HOLDERS OF                        DISMISS PURSUANT TO SETTLEMENT
     ALTERNATIVE LOAN TRUST 2007-OA7,
13   MORTGAGE PASS-THROUGH
     CERTIFICATES SERIES 2007-OA7,
14
15                Claimant,
       vs.
16
17   THUNDER PROPERTIES, INC., A Nevada
     corporation; SUNRISE VILLAS
18   CONDOMINIUM HOMEOWNERS
     ASSOCIATION, a Nevada non-profit
19
     corporation; E. ALAN TIRAS, ESQ., an
20   individual and E. ALAN TIRAS, P.C., a
     Nevada Professional Corporation,
21
22                Respondent.

23
             COME NOW, Plaintiff, BANK OF NEW YORK MELLON F/K/A THE BANK OF
24
     NEW YORK, AS TRUSTEE, ON BEHALF OF THE REGISTERED HOLDERS OF
25
     ALTERNATIVE        LOAN       TRUST     2007-OA7,      MORTGAGE         PASS-THROUGH
26
     CERTIFICATES SERIES 2007-OA7 (“BoNYM”), Defendants, THUNDER PROPERTIES,
27
     INC. (“Thunder”), SUNRISE VILLAS CONDOMINIUM HOMEOWNERS ASSOCIATION
28
     (“Sunrise”), E. ALAN TIRAS, ESQ. and E. ALAN TIRAS, P.C. (“Tiras”), (collectively, the

                                                 Page 1 of 5
      Stipulation And Order To Dismiss Pursuant To Settlement (Case no. 3:16-CV-00097-MMD-WGC)
 1   “Parties”), by and through their undersigned attorneys hereby stipulate and agree as follows:
 2          WHEREAS:
 3          1.      The real property which is the subject of this suit is commonly known as a
 4   residence commonly known as 1001 Baywood Drive, Unit A, Sparks, Nevada 89434, APN 036-
 5   372-23 hereinafter, the “Property”) and is part of the Sunrise Villas Condominium Homeowners
 6   Association;
 7          2.      On February 24, 2016, BoNYM filed a Complaint for Quiet Title and other
 8   claims against Thunder, Sunrise and Tiras;
 9          3.      On August 26, 2019, this Court entered an Order granting BoNYM’s Motion for
10   Summary Judgment [ECF #82] and a corresponding Final Judgment [ECF #83].
11          4.      On February 15, 2017, BoNYM and Tiras stipulated to dismissal of the Tiras
12   Defendants without prejudice, and thereupon an Order approving the Stipulation was entered
13   February 16, 2017.
14          5.      The Parties have now come to a resolution regarding their respective claims and
15   interests in the Property;
16          6.      The Parties have executed a settlement agreement, the terms of which are
17   confidential, but under which BoNYM agrees to relinquish its right, title and interest in the
18   Property for agreed-upon consideration;
19          7.      Nothing in this Stipulation should be construed as intended to benefit any party
20   other than BoNYM, Thunder, Sunrise and Tiras, and in particular, shall not constitute a waiver
21   or relinquishment of any claims by BoNYM against the borrower, Danielle Moore
22   (“Borrower”); and
23          8.      Each Party shall bear its own fees and costs incurred in this litigation and
24   settlement.
25          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that
26   BoNYM’s First Amended Complaint against Thunder, Sunrise and Tiras is hereby dismissed in
27   its entirety with prejudice.
28          IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and


                                                 Page 2 of 5
      Stipulation And Order To Dismiss Pursuant To Settlement (Case no. 3:16-CV-00097-MMD-WGC)
 1   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
 2   Parties.
 3              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
 4   no way intended to impair the rights of BoNYM (or any of its authorized servicers, agents,
 5   investors, affiliates, predecessors, successors, and assigns) to pursue any and all remedies
 6   against Borrower, as defined in the Note, that BoNYM (or any of its authorized servicers,
 7   agents, investors, affiliates, predecessors, successors, and assigns) may have relating to the
 8   Note, including the right to sue Borrower for any deficiency.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 Page 3 of 5
      Stipulation And Order To Dismiss Pursuant To Settlement (Case no. 3:16-CV-00097-MMD-WGC)
 1          IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
 2   attorney’s fees and costs incurred in this litigation and settlement.
 3          IT IS SO STIPULATED.
 4
 5   Dated this 11th day of December, 2019.               Dated this 11th day of December, 2019.
 6
     WRIGHT, FINLAY & ZAK, LLP                            ROGER P. CROTEAU &
 7                                                        ASSOCIATES, LTD.
     /s/ Dana Jonathon Nitz
 8   Dana Jonathon Nitz, Esq.                             /s/ Timothy E. Rhoda
 9   Nevada Bar No. 0050                                  /s/ Timothy E. Rhoda
     Paterno C. Jurani, Esq.                              TIMOTHY E. RHODA, ESQ.
10   Nevada Bar No. 8136                                  Nevada Bar No. 7878
     7785 W. Sahara Ave., Suite 200                       9120 West Post Road, Suite 100
11   Las Vegas, Nevada 89117                              Las Vegas, Nevada 89148
12   Attorneys for Plaintiff                              (702) 254-7775
     Bank of New York Mellon                              croteaulaw@croteaulaw.com
13                                                        Attorney for Defendant
                                                          Thunder Properties, Inc.
14
15   LIPSON NEILSON, P.C.                                 LAXALT & NOMURA, LTD

16   /s/ David T. Ochoa                                   /s/ Holly S. Parker
     /s/ David T. Ochoa                                   /s/ Holly S. Parker
17   DAVID T. OCHOA, ESQ.                                 HOLLY S PARKER, ESQ.
18   Nevada Bar No. 10414                                 Nevada Bar No. 10181
     9900 Covington Cross Drive                           9790 Gateway Drive
19   Suite 120                                            Suite 200
     Las Vegas, NV 89144                                  Reno, NV 89521
20
     702-382-1500                                         775-322-1170
21   702-382-1512 (fax)                                   775-322-1865 (fax)
     dochoa@lipsonneilson.com                             hparker@laxalt-nomura.com
22   Attorney for Defendant                               Attorney for Defendants
     Sunrise Villas Condominium Owners                    E. Alan Tiras Esq. and E. Alan Tiras P.C.
23
     Association
24                                                  IT IS SO ORDERED.
25
26                                                  By:
27                                                  Judge, U.S. District Court
28                                                             11thday of ____________,
                                                    Dated this ___         December     2019.


                                                 Page 4 of 5
      Stipulation And Order To Dismiss Pursuant To Settlement (Case no. 3:16-CV-00097-MMD-WGC)
     Case 3:16-cv-00097-MMD-WGC Document 93 Filed 12/11/19 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP; that
 3    electronic service of the foregoing STIPULATION AND ORDER TO DISMISS PURSUANT
 4    TO SETTLEMENT was made this 11th day of December, 2019 to all parties and counsel as
 5    identified on the Court-generated Notice of Electronic Filing.
 6
 7
 8
                                                   /s/ Lisa Cox
 9
                                                   An Employee of WRIGHT, FINLAY & ZAK, LLP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  Page 5 of 5
       Stipulation And Order To Dismiss Pursuant To Settlement (Case no. 3:16-CV-00097-MMD-WGC)
